 In the MatterofGENERAL CABLE CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION B-1452,A. F. OFL.Case No. 4-R-1778 -Decided June 17, 1946Mr. George J. Glehan,of New York City, for the Company.Mr. William Beedie,ofMatawan, N. J., for the Union.Mr. John A. Nevros,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of ElectricalWorkers, Local Union B-1452, A. F. of L., herein called the Union,'alleging that a question affecting commerce had arisen concerning therepresentation of employees of General Cable Corporation, Perth Amboy,New Jersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHerman Lazarus, Trial Examiner. The hearing was held at PerthAmboy, New Jersey, on April 11 and 12, 1946. The Company and theUnion appeared and participated. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.At the hearing, the Company moved to dismiss the petitionon the grounds, in effect, that : (1) its foremen, in view of their extensiveauthority over rank and file workers, are not within the ambit of theAct: and (2) assuming, but not admitting that they are subject to theAct, the proposed unit is inappropriate for collective bargaining purposesbecause it includes maintenance and plant-protection employees.TheTrialExaminer reserved ruling on this motion for the Board. Forreasons stated hereinafter, the motion is hereby denied. All parties wereafforded an opportunity to file briefs with the Board.'The name of the Union appears as amended at the hearing68N. L. R. B., No. 91.660 GENERAL CABLE CORPORATION661Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYGeneral Cable Corporation, a New Jersey corporation, is engagedin the manufacture, sale, and distribution of electrical and communica-tionwire and cable.The Company operates several plants, includingthe one at Perth Amboy, New Jersey, which is solely involved in thisproceeding.During 1945, the Company used at its Perth Amboy plantover $1,000,000 worth of raw materials, over 50 percent of which camefrom sources outside the State of New Jersey. During the same period,the Company's sales of goods manufactured at the" Perth Amboy plantexceeded $1,000,000 in value, over 50 percent of which represented ship-ments to points outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDInternational Brotherhood of ElectricalWorkers, Local Union B-1452,affiliatedwith the American Federation of Labor, is a labor organiza-tion admitting to membership supervisory employees of the Company.2III.THE QUESTION CONCERNIN,G REPRESENTATIONBy letter dated May 21, 1945, the Union requested the Companyto recognize it as the collective bargaining representative of the foremenand assistant foremen at the Company's Perth Amboy plant. Thereafter,by letter dated May 25, 1945, the Company refused to grant such recogni-tion, contending that a bargaining unit consisting of management rep-resentatives such as foremen and assistant foremen would not be appro-priatewithin the meaning of the Act, and questioning whether theUnion in fact represented a majority of the individuals in the proposedunit.We have considered the status of supervisory employees such asthose here involved and have found them to be employees within theSThe Companycontends that the Union is not a labor organization within the meaningof the Act. Section2 (5) of the Act states:"The term 'labororganization' means any organi-zation of any kind, or any agency or employee representation committee or plan, in whichemployeesparticipate and whichexists for the purpose, in whole or in part,of dealing withemployersconcerning grievances,labordisputes,rates of pay,hours of employment,or otherconditions of work."The Unionis clearly a labor organization within this definition. 662DECISIONS OF NATIONALLABOR RELATIONS BOARDmeaning of Section 2 (3) of the Act .8 Accordingly, we find, in viewof the foregoing, and in view of the Union's substantial showing ofrepresentation among employees in the unit hereinafter found appropri-ate,4 that a question affecting commerce has arisen concerning the rep-resentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Unionseeks a unit of all foremen,acting foremen,and assistantforemen in the production and maintenance departments of the Com-pany's Perth Amboy plant, including those similarly classified in thebuilding service, service, salvage and scrap, and inspection departments,and also all sergeants in the plant-protection department, but excludingallother supervisory employees.5The Company takes the initial posi-tion that no unit consisting of its foremen, assistant foremen, or actingforemen is appropriate.Without waiving its primary position, the Com-pany takes the alternative position that the proposed unit may constitutean appropriate grouping if plant protection and maintenance foremenand assistant foremen' are excluded therefrom.In support of its primary position the Company attempts to distinguishthiscase fromthePackardcase7on the ground that the foremen andassistant foremen inthis proceeding have more extensive authority overrank and file employees than the supervisors in the cited case. The Com-pany has also asserted that to grant the Union's petition would noteffectuate the policies of the Act and would be contrary to public policyand public interest, and more particularly that the divided loyalty which'would result from the unionization of its foremen and assistant fore-men would destroy their usefulness as company representatives andwould require a revision of the Company's grievance procedure. TheCompany urges further, that in any event, the Union may not representthese foremen and assistant foremen because it is a local of the inter-national organization which also represents the Company's rank and fileemployees at this plant.8 In view of our Decisions inMatter of Jones &' ^' Matterof L. A.Young Spring & Wire Corporation,65N LR B 298;Matter ofne B. F.Goodrich Company,65N. L. It. B.294;Matter of PackardMotor CarCompany,64N. L.It. B. 1212, and61N. L.It. B. 4; andMatter ofSossManufacturing Company,of a/,56 N. L. R. B 348'The Field Examiner's statement, introduced into evidence,showsthat the Unionsubmitted53 authorizationsand that thereare 57 employees in the unit sought.'At the hearingthe Unionamended the unit as shown above.'All references hereinafter to foremen and assistant foremen embrace by implication actingforemenand sergeantsandactingsergeants in the plant-protection department.°See footnote3, supra.All rank and file production and maintenance employees,including plant-protection per-sonnel,at theCompany'sPerthAmboy plantare represented by Local B-1164, of theInternational Brotherhood of ElectricalWorkers, A. F. L. GENERAL CABLE CORPORATION663Laughlin Steel Corporation, Vesta-Shannopin Coal Division,9and otherrecent cases,1° we find no merit in the Company's contentions.The employees whom the Union seeks comprise the two lowest levelsin the plant hierarchy having supervisory powers within the Board'sdefinition of that term." Foremen and acting foremen are generallyin charge of departments or smaller groups within a department. Theassistant foremen are directly responsible to the foremen or acting fore-men and are subordinate to them. Assignments of assistant foremenmay be (1) taking charge of a branch within a department, (2) super-vising the department on other than the day shift where the departmentoperates on a multi-shift basis and the foreman works only on the dayshift, or (3) directly assisting a foreman or acting foreman. A foremanor acting foreman may discharge, transfer, or discipline an assistantforeman; however, no such instances appear in the record, and it isclear that except for this authority, and the greater degree of responsi-bility of foremen and acting foremen, the powers and duties of foremen,acting foremen, and assistant foremen, with respect to their subordi-nates, are similar.Foremen and assistant foremen have the authority to discharge dis-cipline,promote, and make intra-departmental transfers subject to theprovisions of the collective bargaining contract covering rank and fileworkers.Subject to the approval of the foreman or assistant foremanof the department to which an employee might be transferred, they mayalsomake inter-departmental transfers.While they do not actually hirenew employees, the record indicates that they may accept or reject newpersonnel as they see fit,12 and foremen and assistant foremen may andusually do interview selected applicants referred to them by the Per-sonnel Department before accepting them for employment in their sub-division.They issue "warning slips" to employees who have committedinfractions of company rules, approve new pay rates based on timestudies before they can be made effective, and are directly responsible'(,6N. L.R. B. 386.10Matterof General Cable Corporation, 67N. L. R. B 538;Matter of Hudson Motor CarCompany, 67 N. LR. B.368;MatterofHarrisburg Steel Corporation, 67 N.L.R.B. 164,Matter of The Colson Corporation,67 N. L RB. 72, Matter of The Midland Steel ProductsCompany, Parish & BinghamDivision,65N. L. R. B. 997,Matter of L A. Young Spring &Wire Corporation,65N L.R.B. 298; andMatter of The B. F Goodrich Company,65N L. R. B. 294.itAlthoughthe parties stipulatedthatthere are approximately 50 employees called super-vi^o*swho are included in the supervisory hierarchy of the Company'sPerth Amboy plant,it is clear that theyare group leaders and are not supervisory employees within the Board'scu'tomarydefinition.They are onan intermediate level between the assistant foremen and theordinary rankand file workers, and more closely resemble the latter.These supervisors arepresently covered by the Company's contract withLocal UnionB-1164 of the I. B. E. W.,coveringthe rank and file employees.The Unionherein does not seek to include them in theunit it alleges to be appropriate.iz P. rejection,however, does not mean that the applicantisnot hiredby the plant in some'capacity,as he may be referred to another department where he may be hired. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the safety and efficiency of their personnel.However, the authorityof the foremen and assistant foremen, although extensive in these manyrespects, is circumscribed in others.Thus, on the whole the foremenand assistant foremen enforce but do not actually formulate companypolicy ;13 their direct participation in collective bargaining is limited tothat of handling the first step in the grievance procedure in accordancewith the collective bargaining agreement between the Company and therank and fileunion;14and they have no power to sanction overtime bytheir subordinates without authority from the plant manager.Accordingly, in view of the similarity in the powers and duties offoremen and assistant foremen, and on the entire record in the case, weconclude that these employees constitute a distinct homogeneous groupwhich may function together for collective bargaining purposes.There remains for consideration the composition of the unit. Asnoted above, the Company would exclude the maintenance and plant-protection foremen and assistant foremen from the unit.We have con-sidered the question of the appropriate grouping of supervisory em-ployees in several recent cases, and have concluded that the best resultsare to be achieved by following generally the pattern established forunits of rank and file employees,15 in the absence of a collective bar-gaining history for supervisors in the industry concerned.The recorddiscloses that the Company's rank and file maintenance and plant-pro-tection employees,16 aswell as its production employees, are covered bythe existing contract between it and local Union B-1164. We shall, there-fore, include in the unit hereinafter found appropriate the maintenanceand plant-protection foremen and assistant foremen.We find that all foremen, acting foremen, and assistant foremen inthe production and maintenance departments of the Company's PerthAmboy plant, including those similarly classified in the building service,service, salvage and scrap, and inspection departments, and also allsergeants and acting sergeants in the plant-protection department, butexcluding all other supervisory employees, constitute a unit appropriate13While the record shows that they are called upon in meetings and through memorandumstomake suggestions with respect to company policy, it appears that they have no part in theactual formulation of policy.14However, they are present at all subsequent steps in the grievance procedure to makerecommendations and supply information.1sMatter of WestinghouseElectricCorporation (EastSpringfieldWorks),66N. L. R. B.1297;Matter of Federal-Mogul Corporation,66 N. L. R. B. 532,Matter of The Midland SteelProducts Company, Parish & Bingham Division, supra.14 The plant-protectionpersonnel are neither armednor militarized and do notexercise anymonitorialpowers withrespect to other employees.The Company, in supportof its positionthat plant-protection personnelbe excluded fromthe proposed unit, cites the decision of theU S. Circuit Court of Appeals, 6th Circuit,inMatterofN L. R. B. v. Jones &LaughlinSteel Corporation, No. 9730,decided April 4, 1946.However,the Board doesnot acquiesce inthat decision.Moreover,we note in passing thatthe plant-protection personnelin issue hereinare distinguishablefrom the guards in the cited case, inthat theyappear not to be members ofany municipal police force. GENERAL CABLE CORPORATION665for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General Cable Cor-poration,Perth Amboy, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or no`they desire to be represented by International Brotherhood of ElectricalWorkers, Local Union B-1452, A. F. of L., for the purposes of collectivebargaining.MR GERARD D. REILLY, dissenting:For the reasons stated in my dissenting opinions ofMatter of PackardMotor Car Company,17andMatter of Jones & Laughlin Steel Coropora-tion,Vesta-Shannopin Coal Division,"'I am constrained to disagree withthemajority opinion.IT 61 N.L. R. B. 4.1° 66 N L.R. B 386